ORDER
PER CURIAM.
John Hale (hereinafter, “Father”) appeals from the trial court’s judgment convicting him of felony criminal nonsupport in violation of Section 568.040 RSMo (2002). Father was sentenced to five years imprisonment. Father argues there was insufficient evidence to convict him in that he claims the State failed to meet its burden of proof as to whether Father provided “adequate support.”
We have reviewed the briefs of the parties, the legal file, and the transcript on appeal and find there was sufficient evidence to support the judgment. State v. Degraffenreid, 877 S.W.2d 210, 213 (Mo.App. S.D.1994). An opinion reciting the detailed facts and restating the principles of law would have no precedential value. We have, however, provided a memorandum opinion, only for the use of the parties, setting forth the reasons for our decision. The judgment is affirmed pursuant to Rule 30.25(b).